Citation Nr: 0022566	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-03 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for spinal cord injury with 
neuropathy of both legs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel


INTRODUCTION

The appellant served on active duty from January 1951 to 
September 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the veteran's claim of entitlement to 
service connection for spinal cord injury with neuropathy of 
both legs.


FINDING OF FACT

There is competent medical evidence which links the veteran's 
degenerative joint disease of the lumbar spine with spinal 
canal stenosis at L4-5 and radicular pain of both legs to an 
automobile accident in which the veteran was involved during 
his service.

CONCLUSION OF LAW

The claim of entitlement to service connection for spinal 
cord injury with neuropathy of both legs is well grounded and 
there is a further statutory duty to assist the appellant in 
developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (2) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464, 
1469 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam).  
Further, in determining whether a claim is well grounded, the 
supporting evidence is presumed to be true and is not subject 
to weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In this case, the veteran has presented evidence from, 
colleagues and associates, who indicate that the veteran was 
involved in an automobile accident.  In addition, Russell D. 
Ulrich, D.O. has offered an opinion linking the veteran's 
degenerative joint disease of the lumbar spine with spinal 
canal stenosis at L4-5 and radicular pain of both legs to an 
automobile accident in which the veteran was involved during 
his service.   Therefore, the Board finds the veteran's claim 
well grounded and VA has a duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  


ORDER

The veteran's claim of entitlement to service connection for 
spinal cord injury with neuropathy of both legs is well 
grounded.  To this extent only, the appeal is granted.


REMAND

The Board believes that additional development is necessary 
to collaborate the veteran's report of being involved in an 
automobile accident while in service.  It has been reported 
that the veteran was involved in an automobile accident in or 
near Hawkensville, Georgia in February or March 1951.  
However, in a driver qualification record dated in June 1951, 
the veteran denied having had any accidents in the prior 
year, on or off post.  In addition, the Board notes that the 
physician who offered the opinion linking the veteran's 
degenerative joint disease of the lumbar spine with spinal 
canal stenosis at L4-5 and radicular pain of both legs to an 
in-service automobile accident did not have the benefit of 
service or other records when he provided the opinion.  In 
view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
request that he provide information 
regarding where he has received medical 
treatment and evaluations for his back 
disability since service.  After 
receiving this information, and any 
necessary releases, the RO should contact 
the named medical providers and request 
copies of all records of such treatment.  
All records obtained should be associated 
with the claims folder.  To the extent 
that they are not available, the claims 
file should document the RO's efforts to 
obtain this information.

2.  The RO should contact the appropriate 
civilian and/or military law enforcement 
authorities to determine if they have any 
records of the claimed automobile 
accident in Georgia in 1951.  To the 
extent that such records are available, 
they should be associated with the claims 
file.  To the extent that they are not 
available, the claims file should 
document the RO's efforts to obtain this 
information.

3.  Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination.  All indicated testing and 
studies should be undertaken.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that the veteran's the veteran's 
degenerative joint disease of the lumbar 
spine with spinal canal stenosis at L4-5 
and radicular pain of both legs is due to 
automobile accident in service.  The 
claims file should be made available to 
the e

4.  The RO should then readjudicate the 
veteran's claim.  In the event the 
benefit sought remains denied, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.

Thereafter, the appeal should be returned to the Board.  No 
action is required of the veteran until he is notified.  The 
Board intimates no opinion as to the outcome of this case by 
the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



